DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
This in response to the remarks and amendments dated 08/01/2022. Claims 1-12  have been cancelled.  Claims 13 and 19 have been amended. No claims have been added. Claims 13-20, as amended, are currently pending and have been fully considered below.  The rejection of the pending claims is hereby made non-final.




Response to Remarks
103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harmon (U.S. Patent Publication No. 2016/0021117) in view of Yamashita et al (U.S. Patent Publication No. 2016/0203499) and further in view of Parham (US 2011/0208613).
As per claim 13, Harmon discloses a method, comprising:
activating a monitor operation on a device based on actions of a user with respect to at least one resource associated with the device 
(see fig. 9 and [0071] The method 10 includes receiving, at a host device (e.g., from a client device or an identity provider), a signal indicative of an authentication request to access a resource from a set of resources, at 11 (e.g., authentication information, an authentication mode vector, etc.).);
gathering data as output from the monitor operation, and wherein the data is relevant to the actions 
([0037]In other instances, an authentication mode can be passive, where a user is not actively performing an authentication action such as, for example, collecting and/or sampling data from a geolocation identifier (e.g., a global positioning system (GPS) identifier), an internet protocol (IP) address, a hard token, a session cookie, a software version, a proximity sensor, a transaction, a biometric scan, or historical data of a user.); and
maintaining a user attribute profile for the user in response to the data, and providing a current version of the user attribute profile on demand and passively authenticating the user based on the user attribute profile by computing a confidence value from the user attribute profile to one of a plurality of different levels of access for access of the user to the device, the at least one resource, or other resources of the device 
([0071] the authentication request can include data representing one or more authentication modes and/or methods, a user profile, an resource identifier, and/or the like. As described in detail above, the one or more authentication modes can be, for example, an active authentication mode, a passive authentication mode, and/or a combination thereof.
[0073] As described above, the host device and/or a policy application module (e.g., the policy application module 114) can calculate the resource confidence value associated with the authentication request based on the authentication data included in the authentication request and the authentication policy (i.e., the risk mitigation table, the resource vulnerability table, and the resource confidence threshold vector).)
However, Harmon does not appear to explicitly disclose when the user knowingly operates with the device and when the user is unknowingly operating the device by interacting with an apparatus interfaced to the device.
	However, Yamashita et al teaches a customer behavior analysis system and method wherein when the user knowingly operates with the device and when the user is unknowingly operating the device by interacting with an apparatus interfaced to the device, and wherein the apparatus is a shopping cart, a motorized shopping cart, or a shopping basket (see at least paragraphs [0072-0074] “Further, a product ID that identifies a product recognized that the customer picks up is recorded, and the product and the recognized action are recorded in association with each other. When it is recognized that the customer picks up a product, the product ID, the action that picks up the product, and the time when the customer picks up the product are recorded in association with one another. When it is recognized that the customer looks at a label of a product (picks up a product and looks at its label), the product ID, the action that looks at the label, and the time when the customer looks at the label are recorded in association with one another. When it is recognized that the customer puts a product in a basket (a shopping cart or a shopping basket), the product ID, the action that puts the product in a basket, and the time when the customer puts the product in a basket are recorded in association with one another. When it is recognized that the customer puts a product back to the shelf, the product ID, the action that puts the product back to the shelf, and the time when the customer puts the product back to the shelf are recorded in association with one another. By detecting the fact that the customer puts a product in a basket, for example, it is possible to grasp the fact that the customer purchases the product (purchase result). Further, by detecting the fact that the customer puts a product back to the shelf, it is possible to grasp the fact that the customer does not purchase the product (purchase result).
[0073] Further, when the customer moves, and the flow analysis unit 130 analyzes the customer traffic flow based on the in-store image by the in-store camera 230 (S107 in FIG. 5), the action profile generation unit 140 generates the flow record information 193 as shown in FIG. 7 as the action profile. For example, as the flow record information 193, a section (or shelf) ID that identifies a section (or shelf) which the recognized customer passes through is recorded, and the section (or shelf) ID and the time when the customer passes through the section (or shelf) are recorded in association with one another”).
	Harmon and Yamashita do not appear to disclose wherein the device is attached to the apparatus.  However, Parham discloses a personal shopping buddy cart device, wherein said device is coupled to the shopping cart (see at least paragraphs 15-16 to Parham and Figure 1 to Parham). 
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method as disclosed by Harmon and the system and method as taught by Yamashita et al, further in view of Parham, in order to obtain and analyze customer information in a retail environment in a seamless and unobtrusive manner, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	

As per claim 14, Harmon discloses wherein activating further includes detecting at least one action based on an event raised on the device when the user accesses the resource 
([0082] Where methods and/or events described above indicate certain events and/or procedures occurring in certain order, the ordering of certain events and/or procedures may be modified. Additionally, certain events and/or procedures may be performed concurrently in a parallel process when possible, as well as performed sequentially as described above.).

As per claim 15, Harmon discloses wherein activating receiving further includes detecting at least one action when a communication associated with the resource is detected on a monitored communication port associated with the device 
(([0082] Where methods and/or events described above indicate certain events and/or procedures occurring in certain order, the ordering of certain events and/or procedures may be modified. Additionally, certain events and/or procedures may be performed concurrently in a parallel process when possible, as well as performed sequentially as described above.).

As per claim 17, Harmon discloses wherein maintaining further includes gathering the output from the monitor operation based on multiple actions of the user with respect to multiple resources 
(([0037]In other instances, an authentication mode can be passive, where a user is not actively performing an authentication action such as, for example, collecting and/or sampling data from a geolocation identifier (e.g., a global positioning system (GPS) identifier), an internet protocol (IP) address, a hard token, a session cookie, a software version, a proximity sensor, a transaction, a biometric scan, or historical data of a user.), 

As per claim 18, Harmon discloses wherein maintaining further includes managing the user attribute profile based at least in part on one or more of: a sequence with which the user performs the multiple actions with respect to each of the multiple resources and a time spent by the user in accessing each of the multiple resources 
([0043] In some instances, the policy definition module 113 can be configured to define and store in the database 120 a set of user profiles for each user and/or person associated with the resource 140 and/or the set of resources. In some instances, the user profile can include identifying information such as, for example, name, address, telephone number, picture, associated devices (e.g., a media access control (MAC) address for each device), biometric data, knowledge-based questions and answers, access privileges, authentication history data, etc.).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon and Yamashita et al (U.S. Patent Publication No. 2016/0203499), further in view of Parham and  Smith (U.S. Patent Publication No. 2016/0182502).
As per claim 19, Harmon discloses a system, comprising: 
a device 
(([0003] For example, a user can be authenticated using a "what you have" method via an electronic device, a magnetic device, or combination thereof such as, a mobile electronic device (e.g., a smartphone, tablet, ultrabook, laptop, personal digital assistant (PDA), etc.), a key fob, a card or the like including a magnetic and/or electromagnetic component, etc.;).);

a resource profiler configured to: i) execute on the device 
([0043] In some instances, the policy definition module 113 can be configured to define and store in the database 120 a set of user profiles for each user and/or person associated with the resource 140 and/or the set of resources. In some instances, the user profile can include identifying information such as, for example, name, address, telephone number, picture, associated devices (e.g., a media access control (MAC) address for each device), biometric data, knowledge-based questions and answers, access privileges, authentication history data, etc.), 

ii) gather data relevant to a manner in which a user operates a resource, and
([0037]In other instances, an authentication mode can be passive, where a user is not actively performing an authentication action such as, for example, collecting and/or sampling data from a geolocation identifier (e.g., a global positioning system (GPS) identifier), an internet protocol (IP) address, a hard token, a session cookie, a software version, a proximity sensor, a transaction, a biometric scan, or historical data of a user.), 

by maintaining a user-attribute profile for the user based on the data and continuously computing a confidence value from the user attribute profile to one of a plurality of different levels of access for access of the user to the device, the resource, or other resources of the device 
([0071] the authentication request can include data representing one or more authentication modes and/or methods, a user profile, an resource identifier, and/or the like. As described in detail above, the one or more authentication modes can be, for example, an active authentication mode, a passive authentication mode, and/or a combination thereof.
[0073] As described above, the host device and/or a policy application module (e.g., the policy application module 114) can calculate the resource confidence value associated with the authentication request based on the authentication data included in the authentication request and the authentication policy (i.e., the risk mitigation table, the resource vulnerability table, and the resource confidence threshold vector).).

However, Harmon does not appear to explicitly disclose iii) continuously provide the data to passively authenticate the user.
Smith teaches user profile selection using contextual authentication with the feature of iii) continuously provide the data to passively authenticate the user ([0020] In embodiments, a continuous passively authenticated context may be maintained for each of the plurality of users.).
From this teaching of Smith, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of Harmon to include the continuous passive authentication, taught by Smith in order to multi-user functionality.
Harmon and Smith in combination do not appear to explicitly disclose when the user knowingly operates with the device and when the user is unknowingly operating the device by interacting with an apparatus interfaced to the device wherein the apparatus is a shopping cart, a motorized shopping cart, or a shopping basket.
.
	However, Yamashita et al teaches a customer behavior analysis system and method wherein when the user knowingly operates with the device and when the user is unknowingly operating the device by interacting with an apparatus interfaced to the device, and wherein the apparatus is a shopping cart, a motorized shopping cart, or a shopping basket (see at least paragraphs [0072-0074] “Further, a product ID that identifies a product recognized that the customer picks up is recorded, and the product and the recognized action are recorded in association with each other. When it is recognized that the customer picks up a product, the product ID, the action that picks up the product, and the time when the customer picks up the product are recorded in association with one another. When it is recognized that the customer looks at a label of a product (picks up a product and looks at its label), the product ID, the action that looks at the label, and the time when the customer looks at the label are recorded in association with one another. When it is recognized that the customer puts a product in a basket (a shopping cart or a shopping basket), the product ID, the action that puts the product in a basket, and the time when the customer puts the product in a basket are recorded in association with one another. When it is recognized that the customer puts a product back to the shelf, the product ID, the action that puts the product back to the shelf, and the time when the customer puts the product back to the shelf are recorded in association with one another. By detecting the fact that the customer puts a product in a basket, for example, it is possible to grasp the fact that the customer purchases the product (purchase result). Further, by detecting the fact that the customer puts a product back to the shelf, it is possible to grasp the fact that the customer does not purchase the product (purchase result).
[0073] Further, when the customer moves, and the flow analysis unit 130 analyzes the customer traffic flow based on the in-store image by the in-store camera 230 (S107 in FIG. 5), the action profile generation unit 140 generates the flow record information 193 as shown in FIG. 7 as the action profile. For example, as the flow record information 193, a section (or shelf) ID that identifies a section (or shelf) which the recognized customer passes through is recorded, and the section (or shelf) ID and the time when the customer passes through the section (or shelf) are recorded in association with one another”).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method as disclosed by Harmon and the system and method as taught by Yamashita et al, further in view of the teachings of Parham and Smith, in order to obtain and analyze customer information in a retail environment in a seamless and unobtrusive manner, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  


As per claim 20, Harmon discloses wherein the device is one of: a mobile phone, a wearable processing device, a tablet, a laptop, a computer desktop, a Point-Of-Sale (POS) terminal, a Self-Service Terminal (SST), an Automated Teller Machine (ATM), an appliance, an attachable device attached to an apparatus operated by the user, and a vehicle 
([0003] For example, a user can be authenticated using a "what you have" method via an electronic device, a magnetic device, or combination thereof such as, a mobile electronic device (e.g., a smartphone, tablet, ultrabook, laptop, personal digital assistant (PDA), etc.), a key fob, a card or the like including a magnetic and/or electromagnetic component, etc.;).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon and Yamashita et al (U.S. Patent Publication No. 2016/0203499), further in view of Parham and Kobres (U.S. Patent Publication No. 2016/0063492).
As per claim 16, Harmon discloses the claimed invention but does not explicitly disclose wherein gathering further includes obtaining metadata from an operating system of the device and updating the data to include the metadata.
Kobres teaches methods and systems for passive authentication through user attributes wherein gathering further includes obtaining metadata from an operating system of the device and updating the data to include the metadata 
([0137] According to an embodiment, at 321, the resource profiler obtains metadata from an operating system of the device and updates the data to include the metadata. In an embodiment, the metadata includes: time of day, day of week, calendar day, resource identifier for the resource, device identifier for the device, and the like.). metat authentic
From this teaching of Kobres, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of Harmon to include the metadata, taught by Kobres, in order to provide additional information for authentication.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/ Primary Examiner, Art Unit 3687